Citation Nr: 1445583	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-20 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative joint disease (DJD) of the lumbar spine (i.e., low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1977 to April 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran's last VA compensation examination for his low back disability was in September 2009, so more than 5 years ago.  Although he since was scheduled for another VA examination in December 2012, he did not report for it.  But in a June 2014 statement, through his representative, he explained that he was unable to attend that December 2012 VA examination and willing to report if rescheduled.  He also continued to maintain that his low back disability had worsened since his last examination in 2009.  Therefore, he should be given additional opportunity to have this necessary additional examination.

In addition, his more recent VA treatment records also must be obtained and considered since they, too, may provide helpful information in reassessing the severity of this service-connected disability.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including from the North Florida/South Georgia Veterans Health Care System dated since July 2011.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, reschedule the VA compensation examination that is needed to reassess the severity of the Veteran's low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner must report the range of motion of the low back in degrees of arc.  For VA compensation purposes, normal ranges of motion of the thoracolumbar spine are from 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left and right lateral flexion, and 0 to 30 degrees of left and right rotation.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran has limitation of motion, the examiner should comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss - including additional limitation of motion.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning his low back and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on prolonged or repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on prolonged or repeated use or during flare-ups.

As well, the examiner should indicate whether there is ankylosis and, if so, whether it is favorable or unfavorable.

The examiner should additionally determine whether the Veteran has intervertebral disc syndrome (IVDS), i.e., degenerative disc disease (DDD), associated with his low back disability (which at the moment only involves instead degenerative joint disease (DJD)).  If he does, then additional comment is needed concerning whether there are any neurological manifestations, including radiculopathy or sciatica affecting the lower extremities, as well as any bowel and bladder dysfunction, etc.  If so, these neurological manifestations should be identified and their severity described in detail.

If it is determined the Veteran has IVDS (disc disease) associated with his service-connected low back disability, then the examiner should indicate whether the Veteran has had incapacitating episodes* during the last 12 months and, if so, the number and duration of them.

*According to 38 C.F.R. § 4.71a , DC 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

3.  Then readjudicate this increased-rating claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

